DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 06/30/21 is acknowledged and papers submitted have been placed in the records.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/21 was received by the Examiner before the issuance/mailing date of the final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 7-11 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flint et al. (US 5,022,462) in view of Sutardja (US 2013/0049224).

a.	Re claim 1, Flint et al. disclose a system comprising: a plurality of devices (devices 102 on fig. 10 and related text; see remaining of disclosure for more details); and a thermal cooling element (122 in combination with 130 and the unlabeled adhesives layers 116 on fig. 10; see col. 4 ln. 38 to col. 7 ln.44 and col. 8 ln. 53 to col. 9 ln. 40; see also col. 8 ln. 43-45 for layer 116) comprising a bottom surface that is coupled to a top surface of each of the plurality of devices, and wherein the thermal cooling element further comprises a top surface (top surface of 130 on fig. 10) and a plurality of protrusions (126 on fig. 10) connected (via portions 128) to the top surface and extending above the top surface of the thermal cooling element, the plurality of protrusions to dissipate heat that is generated from the plurality of devices using a plurality of heat conducting elements 128 located underneath the plurality of protrusions. But Flint et al. do not appear to explicitly disclose that the devices are memory devices. However, Sutardja discloses a memory module comprising a plurality of memory devices (458-3, 458-4; see at least fig. 7 and related text) bonded to a heat dissipation structure 510 with protrusions or fins to dissipate heat from said memory devices. As such, it would have been obvious to one skilled in the art to have provided the devices to be memory devices while implementing multi-die memory module as 

b.	Re claim 2, the plurality of protrusions are arranged in an offset grid pattern (see for example fig. 4; the protrusions can also be considered to be arranged in an offset grid pattern in the sense that by groups, two adjacent groups of them are offset by a gap corresponding to a gap between two adjacent memory devices they correspond to).

c.	Re claim 3, the top surface of the thermal cooling element comprises a portion that is located above a respective memory device of the plurality of memory devices and another portion that is located above a separation between a pair of memory devices of the plurality of memory devices (explicit on fig. 10), and wherein the plurality of protrusions are arranged in a pattern that corresponds to protrusions being located at the portion that is located above the respective memory device and no protrusions being located at the another portion that is located above the separation between the pair of memory devices (explicit on fig. 10).

d.	Re claim 4, the thermal cooling element (when it is 122 in combination with the unlabeled adhesives layers 116 on fig. 10) further comprises: a thermal adhesive layer (unlabeled adhesive layers 116 on fig. 10) corresponding to the bottom surface that is coupled to the top surface of each of the plurality of memory devices.



f.	Re claim 8, Flint et al. disclose a system comprising (see claim 1 rejection above as to which section to read for each identified element): a plurality of devices (devices 102 on fig. 10); and a thermal cooling element (122 in combination with 130 and the unlabeled adhesives layers 116 on fig. 10) comprising: a planar surface (planar bottom planar surface of 130 on fig. 10) coupled to a top surface of the plurality of devices; and a plurality of protrusions (126 on fig. 10) extending above the planar surface of the thermal cooling element to dissipate heat that is generated from the plurality of devices, the plurality of protrusions being in a pattern (patterns in which they are on the figures) to dissipate the heat that is generated from the plurality of devices using a plurality of heat conducting elements 128 located underneath the plurality of protrusions. But Flint et al. do not appear to explicitly disclose that the devices are memory devices. However, it would have been obvious to one skilled in the art to have provided the devices to be memory devices based on the same rationale invoked in claim 1 rejection above.

g.	Re claims 9, 10, 11 and 14, see respectively claims 2, 3, 4 and 7 rejections above.

and a plurality of protrusions (126 on fig. 10) connected (via portions 128) to the top surface and extending above the top surface of the thermal cooling element, the plurality of protrusions to dissipate heat that is generated from the plurality of devices of the sub-system using a plurality of heat conducting elements 128 located underneath the plurality of protrusions. But Flint et al. do not appear to explicitly disclose that the devices are memory devices. However, it would have been obvious to one skilled in the art to have provided the devices to be memory devices based on the same rationale invoked in claim 1 rejection above. The modification would have also resulted in the sub-system being a memory sub-system.

i.	Re claims 16, 17, 18 and 19, see respectively claims 2, 3, 4 and 7 rejections above.

Allowable Subject Matter
Claims 5-6, 12-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims rejected above have been considered but are moot because the new ground of rejection rely on a reinterpretation of previously used references in view of Applicants amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.